Citation Nr: 0430604	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  92-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a temporary total rating based on 
hospitalization from May 6, 1991, to November 29, 1991.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from October 1940 
to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 RO decision.  In July 1994, 
November 1999, and July 2004, the Board remanded the claim to 
the RO for further development.  

Unfortunately, further development of the temporary total 
rating issue is necessary before actually deciding the 
appeal.  So, for the reasons explained below, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In July 2004, the Board remanded the claim for the purpose of 
seeking an opinion, from the VA physician (E. W., M.D.)who 
prepared the April 2003 and September 2003 VA examination 
reports, addressing whether the veteran received treatment 
for his service-connected irritable bowel syndrome during the 
VA hospitalization from May 6, 1991, to November 29, 1991.  
In August 2004, a VA physician (B. R., M.D.) provided a 
statement indicating that the May 1991 to November 1991 
hospitalization "[bore] no relationship" to the veteran's 
service-connected irritable bowel syndrome.  Dr. B.R. also 
indicated that he had had a discussion with Dr. E.W. and that 
an explanatory opinion from her, regarding the purpose of the 
VA hospitalization from May to November 1991, was attached.  
Unfortunately, the claims file does not include such an 
attachment. 

Hence, the case must be remanded in order to obtain Dr. E. 
W.'s medical opinion referenced in the August 2004 statement, 
or to obtain another opinion from that examining physician or 
from another physician.  




This case is REMANDED for the following:

1.  The RO must obtain and associated 
with the claims file the written medical 
opinion of the VA physician who prepared 
the April 2003 and September 2003 VA 
examination reports (E.W., M.D.), as 
referenced by the VA physician in the 
August 2004 statement contained in the 
claims folder, if possible.   

If this is not possible, the claims 
folder should be forwarded to that 
examiner who prepared the April 2003 and 
September 2003 VA examination reports 
(E.W., M.D.), if possible.  The examiner 
should be asked to identify whether the 
veteran's VA hospitalization (from May 6, 
to November 29, 1991) involved treatment 
for his service-connected irritable bowel 
syndrome.  A complete rational for any 
opinion expressed should be included in 
the opinion report.  The examiner's 
report and any associated documents not 
already of record must be associated with 
the claim file.  

If this is not possible, the claims 
folder should be forwarded to another VA 
physician, who must then review the 
claims folder to prepare a medical 
opinion.  That examiner should be asked 
to identify whether the veteran's VA 
hospitalization (from May 6, to November 
29, 1991) involved treatment for his 
service-connected irritable bowel 
syndrome.  A complete rational for any 
opinion expressed should be included in 
the examination report.  The examiner's 
report and any associated documents not 
already of record must associated with 
the claims folder.  

2.  Thereafter, the claim should be 
reviewed with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


